     Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.164 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

DENOIS ELIGAH LANIER,
                        Petitioner,                      Case No. 1:20-cv-684

v.                                                       Honorable Robert J. Jonker

SHANE JACKSON,
                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
     Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.165 Page 2 of 8



                                            Discussion

I.       Leave to file an attorney-drafted petition

                As a preliminary matter, Petitioner, through his counsel, filed a petition that was

not prepared on the approved pro se form. Petitioner seeks leave of Court to file the petition in a

form other than that approved by the Court. (ECF No. 3.) The approved form is required only for

prisoners proceeding pro se. W.D.Mich. LCivR 5.6(a). Petitioner is not proceeding pro se.

Nonetheless, the disjunctive language in the rule does allow an interpretation that would require

the form for any habeas corpus petition. Because the petition contains the information necessary

to conduct preliminary review, the Court will grant Petitioner’s motion.

II.      Factual allegations

                Petitioner Denois Eligah Lanier is incarcerated with the Michigan Department of

Corrections at the Earnest C. Brooks Correctional Facility, (LRF) in Muskegon Heights,

Muskegon County, Michigan. On June 11, 2018, Petitioner pleaded guilty in the Berrien County

Circuit Court to possession with intent to deliver a mixture of 50 to 450 grams containing cocaine,

in violation of Mich. Comp. Laws § 333.7401(2)(a)(iii) and to being a felon in possession of a

firearm, in violation of Mich. Comp. Laws § 750.224f. On November 2, 2018, the court sentenced

Petitioner to concurrent prison terms of 11 years, 3 months to 40 years for the drug offense and 1

year 11 months to 5 years for the weapons offense.

                On July 26, 2020, Petitioner filed his habeas corpus petition raising one ground for

relief, as follows:

         I.     THE PETITIONER IS DETAINED IN VIOLATION OF THE U.S.
                SUPREME COURT’S RULING IN SANTOBELLO V. NEW YORK
                WHERE THE PLEA WAS INDUCED BY A STATE COURT
                PROSECUTOR’S AGREEMENT TO TAKE NO POSITION AT
                SENTENCING IF A SENTENCE OF AT LEAST TEN YEARS WAS
                IMPOSED. THEN THAT SAME PROSECUTOR’S OFFICE


                                                 2
  Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.166 Page 3 of 8



               RECOMMENDED A SENTENCE SIGNIFICANTLY HIGHER THAN
               THE AGREED UPON TEN YEARS.

(Pet., ECF No. 2, PageID.125.)

III.   Exhaustion

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner raised the issue for the first time in his application for leave to appeal in

the Michigan Supreme Court. He never raised it in the trial court and he never raised it in the

Michigan Court of Appeals. The issue stands out in the Michigan Supreme Court docket because

it was raised separately, by way of a motion seeking leave to add a new issue, almost three months

after the initial application for leave to appeal was filed. The Supreme Court granted leave to add

the issue but denied leave to appeal. (Mich. Ord., ECF No. 1-10, PageID.75.)

               Petitioner contends the extraordinary step of granting leave to add the issue, late,

should suffice to exhaust the claim. Petitioner also argues that returning to the state courts would


                                                  3
  Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.167 Page 4 of 8



be futile because the trial court could not grant relief where Petitioner’s motion for relief from

judgment “alleges grounds for relief which were decided against the defendant in a prior

appeal . . . .” Mich. Ct. R. 6.508(D)(2).

                Petitioner’s claim that the Michigan Supreme Court’s grant of permission to add

the issue, despite denying the application, carries some special significance is not well-supported.

There is nothing in the supreme court’s denial of leave to suggest it considered the issue on the

merits. (Mich. Ord., ECF No. 1-10.)

                In People v. Shook, No. 233346, 2002 WL 31379664 (Mich. Ct. App., Oct. 22,

2002), the Michigan Court of Appeals concluded that the denial of leave in that circumstance is

not considered a decision on the merits. The Shook court also determined that where the Michigan

Supreme Court agreed to add an issue to an application for leave to appeal and then denied the

application, the issue could not be considered a “ground[] for relief which [was] decided against

the defendant in a prior appeal . . . ” under Mich. Ct. R. 6.508(D)(2). Shook, 2002 WL 31379664,

at *2. The Sixth Circuit has concluded that Rule 6.508(D)(2) does not apply to claims raised for

the first time in an application for leave to appeal to the Michigan Supreme Court. Skinner v.

McLemore, 425 F. App’x 491, 495 (6th Cir. 2011); see also Stokes v. Scutt, 527 F. App’x 358, 366

(6th Cir. 2013) (recognizing “the holding of other Michigan courts that ‘Rule 6.508(D)(2) does

not bar claims raised for the first time in a direct appeal to the Michigan Supreme Court where the

Supreme Court has denied the application for leave to appeal.’”) Petitioner’s claim that he

exhausted his claim by raising it for the first time in his application for leave to appeal is plainly

meritless, as is his claim of futility regarding a return to the state trial court for the purpose of filing

a motion for relief from judgment.




                                                     4
  Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.168 Page 5 of 8



               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

relief from judgment in the Berrien County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has failed to exhaust his claim, his petition is properly dismissed

without prejudice. The habeas statute imposes a one-year statute of limitations. See 28 U.S.C.

§ 2244(d)(1). Petitioner’s period of limitation commenced running when his judgment “became

final by the conclusion of direct review or the expiration of the time for seeking such review.” 28

U.S.C. § 2244(d)(1)(A). Petitioner appealed the judgment of conviction to the Michigan Court of

Appeals and the Michigan Supreme Court. The Michigan Supreme Court denied his application

on October 29, 2019. Petitioner did not petition for certiorari to the United States Supreme Court.

(Pet., ECF No. 1, PageID.2.) The one-year limitations period, however, did not begin to run until

the ninety-day period in which Petitioner could have sought review in the United States Supreme

Court had expired. See Lawrence v. Florida, 549 U.S. 327, 332-33 (2007); Bronaugh v. Ohio, 235



                                                 5
    Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.169 Page 6 of 8



F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on January 27, 2020. Therefore, the

soonest the period of limitation could expire is January 27, 2021.

                 The limitations period is not tolled during the pendency of a federal habeas petition.

Duncan v. Walker, 533 U.S. 167, 181-82 (2001). However, the period is tolled while an

application for state post-conviction or collateral review of a claim is pending. 28 U.S.C.

§ 2244(d)(2). The statute of limitations is tolled from the filing of an application for state post-

conviction or other collateral relief until a decision is issued by the state supreme court. Lawrence

v. Florida, 549 U.S. 327 (2007).

                 In Palmer v. Carlton, 276 F.3d 777 (6th Cir. 2002), the Sixth Circuit considered

what action the court should take if the dismissal of a petition for failure to exhaust could

jeopardize the timeliness of a subsequent petition.1 The Palmer court concluded that if the

petitioner had more than 60 days remaining in the period of limitation—30 days to raise his

unexhausted claims and 30 days after exhaustion to return to the court—no additional protection,

such as a stay, was warranted. Id.; see also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving

stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002).

                 Petitioner has far more than sixty days remaining in his limitations period. If

Petitioner diligently pursues his state-court remedies and promptly returns to this Court after the

Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute of

limitations. Therefore, a stay of these proceedings is not warranted, and the Court will dismiss the

petition for failure to exhaust available state-court remedies.




1
 The Palmer court considered the issue in the context of a “mixed” petition including exhausted and unexhausted
claims. The Palmer court’s explanation of when dismissal of a petition does not jeopardize the timeliness of a
subsequent petition, however, is persuasive even where the petition includes only unexhausted claims.

                                                      6
  Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.170 Page 7 of 8



IV.     Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                  7
  Case 1:20-cv-00684-RJJ-PJG ECF No. 6 filed 08/06/20 PageID.171 Page 8 of 8



                                            Conclusion

               The Court will enter an order and judgment granting Petitioner leave to file his

petition on a form other than the approved form, dismissing the petition for failure to exhaust state-

court remedies, and denying a certificate of appealability.



Dated: August 6, 2020                                 /s/ Robert J. Jonker
                                                       Robert J. Jonker
                                                       Chief United States District Judge




                                                  8
